Citation Nr: 1039092	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-18 933	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1961.  

This matter comes before the Board of Veterans' Appeal (Board) on 
appeal from an August 2005 rating decision, by the Milwaukee, 
Wisconsin RO, which denied the Veteran's claim of entitlement to 
service connection for a low back disability.  

In June 2009, the Board remanded the case to the RO for further 
evidentiary development.  A supplemental statement of the case 
was issued in June 2010.  


FINDING OF FACT

A low back disability was not shown during military service, and 
current disability is not attributable to the Veteran's period of 
service; arthritis of the lumbar spine was not manifested until 
many years after service.  


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by active 
military service; arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2005 from the RO to the Veteran which was 
issued prior to the RO decision in August 2005.  An additional 
letter was issued in February 2006.  Those letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The Board finds that the content of those letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  He was provided an 
opportunity at that time to submit additional evidence.  In 
addition, the May 2006 SOC and the June 2010 SSOC provided the 
Veteran with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his claim of service connection has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, that would need to be obtained 
for a proper disposition of this claim.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In this case, the Veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The record reflects 
that the Veteran was scheduled for a VA examination in September 
2009, but failed to report.  No explanation was provided for his 
failure to report.  Nonetheless, a VA opinion with respect to the 
issue on appeal was obtained.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted above, the Board finds that the September 2009 VA opinion 
obtained in this case was sufficient, as it was predicated on a 
full reading of the VA medical records in the Veteran's claims 
file.  The Board finds the medical opinion adequate as it was 
based on a thorough review of the claims file and provides 
supporting rationale.  Thus, VA's duty to assist has been met.  
38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

The Veteran served on active duty from August 1959 to August 
1961.  The service treatment reports (STRs) are completely silent 
with respect to any complaints of or clinical findings of a back 
injury or back disorder.  On the occasion of the separation 
examination in June 1961, it was noted that the Veteran wore a 
back brace at age 19 for one year for back strain; clinical 
evaluation of the spine was normal.  

The Veteran's claim for service connection for a low back 
disability (VA Form 21-526) was received in May 2005.  In a 
statement in support of claim, received in May 2005, the Veteran 
reported injuring his back in a jeep accident while on active 
duty in Germany in 1960.  The Veteran indicated that he fell from 
the jeep and rolled down a slope trying to save a bag of money.  
The Veteran stated that he was told that he had badly wrenched 
his back; he was put on 6 weeks of light duty and was given an 
expandable back brace.  He was seen once for follow-up 
evaluation, and did not receive any further treatment.  The 
Veteran indicated that he began experiencing problems with his 
back about a year after his discharge from service.  

Submitted in support of the claim were VA progress notes dated 
from April 1998 through August 2005.  Those records show that the 
Veteran received ongoing clinical evaluation and treatment for 
chronic back pain.  An MRI of the lumbar spine, dated in April 
1998, revealed a right paracentral disc herniation at the L3-4 
level, likely causing some compromise of the right L4 nerve root; 
and central disc protrusion at the L4-5 level without definite 
evidence of nerve root compromise.  During a clinical visit in 
May 2005, the Veteran reported having low back pain since 1960 
when he was thrown out of a jeep in service.  The Veteran stated 
that he got a lot of relief from initial sacroiliac joint 
maneuver in April 2005, but the pain and disability gradually 
returned.  He stated that he has been using a lumbar support belt 
at home while he does his chores.  The assessment was chronic low 
back pain secondary to right sacroiliac joint hypermobility and 
osteoarthritis and degenerative disc disease.  

Received in February 2006 were treatment reports from the Social 
Security Administration (SSA) dated from June 1989 to October 
1998.  Among these records is a statement from the Veteran's 
primary care physician at the VAMC, dated in October 1998, 
indicating that he had been working with the Veteran for two 
years; he provided a list of the Veteran's medical problems.  The 
physician noted that the Veteran was involved in a severe motor 
vehicle accident in 1991.  He noted that the Veteran was 
scheduled for back surgery in December 1998 for low back pain 
with radiation down into his legs and weakness of the legs.  
Report of an EMG dated in May 1999 revealed evidence of 
longstanding, moderate, right L4-L5 root or anterior horn cell 
lesions.  

VA progress notes dated from November 2005 through May 2009 show 
that the Veteran received clinical attention and treatment for 
low back pain.  During a clinical visit in November 2005, the 
Veteran indicated that he sustained a back injury in 1960 and he 
has had chronic low back pain since then of varying intensity.  
The assessment was chronic low back pain.  A December 2006 VA 
progress note reported a history of chronic low back pain with 
degenerative disc disease by MRI and history of L4 radiculopathy 
(since service in 1959).  In February 2008, the Veteran was seen 
for complaints of back pain; he reported a "flare-up" of pain 
in the lower back.  The Veteran reported frequent "sciatica" 
flares.  Examination of the back revealed paraspinal muscle spasm 
bilaterally but more on the right of the lumbar paraspinals.  The 
assessment was back pain.  

The record reflects that the Veteran was scheduled for a VA 
examination in September 2009 but failed to report.  No 
explanation was provided for his failure to report.  Nonetheless, 
a VA opinion with respect to the issue on appeal was obtained in 
September 2009.  38 C.F.R. § 3.159(c) (4).  

In September 2009, the Veteran's claims folder was referred to a 
VA examiner for review, an examination and opinion.  As noted 
above, the Veteran failed to report for the scheduled 
examination.  Following a review of the claims folder, the VA 
examiner opined that it was less likely as not that the diagnosed 
degenerative changes in the lumbosacral spine are related to the 
Veteran's period of active military service.  The examiner noted 
that there was no evidence of back pain or other back condition 
while in active service, other than the mention of wearing a back 
brace at age 19 (prior to active service) on both enlistment and 
separation medical examinations.  It was noted that the service 
medical records are abundant and clear for other conditions, 
making it very unlikely that the claimed low back disability, or 
similar back condition, and the treatment claimed, was present 
during active service.  Furthermore, there was clear evidence of 
injuries from a jeep accident in 1991, at which time the Veteran 
had denied previous back injury.  The examiner further stated 
that the degenerative changes in the lumbar spine are consistent 
with the aging process for the Veteran's age.  

III.  Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active service and arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

A veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that 
service connection is not warranted for a low back disability.  
Significantly, while the Veteran reported suffering a back injury 
in service, the STRs are completely silent with respect to any 
complaints of or clinical findings of a low back injury or 
disorder.  At the time of his separation examination in June 
1961, the Veteran reported having worn a back brace at age 19 for 
back strain; however, clinical evaluation of the spine was normal 
and the Veteran denied having any back problem at that time.  The 
first clinical documentation of the onset of a chronic low back 
disorder is in April 1998, some 36 years after service 
separation.  Reports indicate that he injured his back in an 
accident in 1991.  (The Court has determined that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).)  

The Veteran has contended continuity of low back pain 
symptomatology following the in-service incident when he fell 
from a jeep.  At the time of his discharge examination in June 
1961, the Veteran reported that at age 19 he wore a back brace 
for 1 year; however, he did not report any back problems during 
service, and clinical evaluation of the spine was normal.  As the 
VA reviewer noted in 2009, the Veteran's service record is 
replete with other references to health concerns, but no mention 
was made of the back problem the Veteran claimed to have 
experienced.  The Board also finds it telling that the Veteran 
did not recite the problems he claimed to have had with his back 
when he separated from service.  Because of this, the Board finds 
that his assertions regarding continued symptoms are not 
credible.  Therefore, continuity of symptomatology has not been 
demonstrated, either by the clinical evidence or through the 
Veteran's statements.  

The Board notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove that the 
claimed disorder was the result of an inservice injury, which 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive and 
"negative" evidence).  This lack of objective evidence between 
the period of active military service and the first diagnosis in 
1998, is itself evidence that tends to show that the Veteran's 
current back disability did not have its onset in service or for 
many years thereafter.  

The Board also finds that there is no competent medical evidence 
demonstrating a relationship between the Veteran's currently 
diagnosed back disorder and service.  To the contrary, following 
a review of the claims folder and pertinent medical evidence of 
records, in September 2009, a VA examiner offered his opinion 
that, based on the above information, it was less likely as not 
that the diagnosed degenerative changes in the lumbosacral spine 
were related to the Veteran's period of active military service.  
As already noted, the examiner specifically reported that there 
was no evidence of back pain or other back condition while in 
active service, other than the mention of wearing a back brace at 
age 19 (prior to active service) on both enlistment and 
separation medical examinations.  The examiner observed that 
there was clear evidence of injuries from a jeep accident in 
1991, at which time the Veteran had denied previous back injury.  
The examiner further stated that the degenerative changes in the 
lumbar spine were consistent with the aging process for someone 
of the Veteran's age.  The Veteran has not submitted any 
competent evidence of a nexus to service.  Jandreau, 492 F.3d 
1372 (Fed. Cir. 2007).  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence showing 
continuity of symptomatology since service, the Board finds that 
the evidence weighs against the Veteran's claim.  The Veteran's 
current low back disorder is not the result of disease or injury 
incurred in or aggravated by service, and there is no evidence of 
a nexus between the post- service diagnoses and active service.  
As such, the Veteran's claim for service connection for a low 
back disability must be denied.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not 
apply when preponderance of evidence is against claim).  

Additionally, because arthritis was not manifested in the first 
post-service year, a grant of service connection based on the 
one-year presumption for chronic disease is not possible.  38 
C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for a low back disability is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


